Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 4, 2020

                                      No. 04-20-00376-CV

                      UNITED INDEPENDENT SCHOOL DISTRICT,
                                    Appellant

                                                v.

                                  IMPACTO MEDIA, INC.,
                                        Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2019-CVH-001030-D3
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
        On August 3, 2020, the court reporter filed a notice of late record requesting a seven-day
extension of time to file the reporter’s record. The request is GRANTED. It is ORDERED that
the reporter’s record is due no later than August 10, 2020.


                                                     _______________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court